UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33660 CLEARONE COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Utah 87-0398877 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5225 Wiley Post Way, Suite 500
